Case 1:18-cv-05414-RA-KNF Document 187 Fil

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

X
WEDIL DAVID, :
Plaintiff,
-against-
ORDER
THE WEINSTEIN COMPANY LLC, :
THE WEINSTEIN COMPANY HOLDINGS -— : 18-CV-5414 (RA)(KNF)
LLC, HARVEY WEINSTEIN and :
ROBERT WEINSTEIN,
Defendants.
x
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
The parties shall confer, as contemplated by Fed. R. Civ. P. 26(f), and, thereafter, submit to
the Court, on or before November 12, 2019, a proposed scheduling order that will govern their

pretrial activities.

 

Dated: New York, New York SO ORDERED:
October 24, 2019 _
[Ching torthanniak Pak.
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
